DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 22 April 2022. The changes and remarks disclosed therein have been considered.
Claims 8, 22-27 have been cancelled by Amendment. Therefore, claims 1-7, 9-21, 28 are pending in the application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “input buffer and output buffer” as recited in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Product-by-Process
Regarding Claims 1-7, 9-21 "Even though product-by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is upatentable even though the prior product is made by a different process.” In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
A "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). See also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972); In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessman, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983) final product per se which must be determined in a "product by, all of” claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above caselaw makes clear. (MPEP 2106.01, 2112-2112.01, 2113, 2141, 2144.05, 2163, 2173).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-12, 28 are rejected under 35 U.S.C. 103 as being unpatentable over James M. Lommel (US 3,609,719 hereinafter “James”) in view of V. I. Zverev “Influence of structural defects on the magnetocaloric effect in the vicinity of the first order magnetic transition in Fe50.4Rh49.6.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, James, for example in Figs. 1-4, discloses a magnetic device (see for example in Figs. 1-4; see Col. 3, lines 24-25), comprising: a substrate layer (e.g., 22; in Figs. 2, 4 related in Figs. 1,3; see  Col. 3, lines 24-25); and a Fe1-xRhx film (see Abstract), on the substrate, to provide a bistable magnetic order characterized by a difference in remanent magnetization of at least 40% for the Fe1-xRhx film at room temperature (see Abstract, in Figs. 1, 3 related in Figs. 2, 4; see Col. 6, lines 26-55), product-by-process.  
Although, James discloses iron-rhodium film (see for example in Figs. 1-40. However, James is silent with regard to where x is in a range from greater than 0.47 to less than 0.50.
In the same field of endeavor, V. I. Zverev, for example in Figs. 1-5, discloses where x is in a range from greater than 0.47 to less than 0.50 (e.g., Fe50.4Rh49.6; see page 3, disclose x is 49.6), product-by-process.
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of James such as first order transition recording utilizing incomplete transition iron-rhodium films by incorporating the teaching of V. I. Zverev such as influence of structural defects on the magnetocaloric effect in the vicinity of the first order magnetic transition in Fe50.4Rh49.6. In order to provide an iron-rhodium film (Fe1-xRhx) by adjusting the x value to be come in the region of first order AFM-FM phase transition of the Fe50.4Rh49.6 bulk sample (see V. I. Zverev discloses).
Regarding claim 2, the above James/V. I. Zverev, the combination disclose wherein the room temperature is in a range between about 275 degrees Kelvin and about 325 degrees Kelvin (see for example in Figs. 1-4 of James and see also in Figs. 1-5 of V. Zverev) product-by-process.  
Regarding claim 3, the above James/V. I. Zverev, the combination disclose further comprising: a thermal system (e.g., to provide heat; in Figs. 1-4 of James and see also in Figs. 1-5 of V. I. Zverev), thermally coupled to the Fe1-xRhx film, the thermal system configured to heat the Fe1-xRhx film to greater than about 325 degrees Kelvin to establish a ferromagnetic (FM) order in the Fe1-xRhx film and configured to cool the Fe1-xRhx film to less than about 275 degrees Kelvin to establish an anti-ferromagnetic (AF) order in the Fe1-xRhx film (see for example in Figs. 1-4 of James and see also in Figs. 1-5 of V. Zverev, as discussed above) product-by-process.  
Regarding claim 4, the above James/V. I. Zverev, the combination disclose wherein the Fe1-xRhx film has a crystalline structure characterized by an XRD o-rocking curve FWHM value in a range between about 1.4 degrees to about 0.24 degrees as measured about the Fe1-xRhx 001 film reflection (see for example in Figs. 1-4 of James and see also in Figs. 1-5 of V. Zverev, as discussed above) product-by-process.  
Regarding claim 5, the above James/V. I. Zverev, the combination disclose wherein the Fe1-xRhx film comprises an epitaxial Fe1-xRhx film (see for example in Figs. 1-4 of James and see also in Figs. 1-5 of V. Zverev, as discussed above) product-by-process.  
  	Regarding claim 6, the above James/V. I. Zverev, the combination disclose wherein the substrate layer comprises a material that is lattice matched to the Fe1-xRhx film to within about 1% absolute strain (see for example in Figs. 1-4 of James and see also in Figs. 1-5 of V. Zverev, as discussed above) product-by-process.  
Regarding claim  9, the above James/V. I. Zverev, the combination disclose wherein the Fe-1xRhx film has a bistable magnetic order at a temperature between about 275 degrees Kelvin and about 325 degrees Kelvin (see for example in Figs. 1-4 of James and see also in Figs. 1-5 of V. Zverev, as discussed above) product-by-process.  
Regarding claim 10, the above James/V. I. Zverev, the combination disclose wherein the Fe1-xRhx film maintains an antiferromagnetic (AF) magnetic order or a ferromagnetic (FM) magnetic order at about room temperature according to a hysteretic effect (see for example in Figs. 1-4 of James and see also in Figs. 1-5 of V. Zverev, as discussed above) product-by-process.  
Regarding claim 11, the above James/V. I. Zverev, the combination disclose wherein the Fe1-xRhx film maintains a first direction of magnetization in the FM magnetic order at about room temperature according to a hysteretic effect or maintains a second direction of magnetization, opposite to the first direction of magnetization in the FM magnetic order at about room temperature according to the hysteretic effect (see for example in Figs. 1-4 of James and see also in Figs. 1-5 of V. Zverev, as discussed above) product-by-process.  
Regarding claim 12, the above James/V. I. Zverev, the combination disclose wherein the Fe1-xRhx film exhibits a first resistivity in the AF magnetic order at about room temperature according to a hysteretic effect and exhibits a second resistivity in the FM magnetic order at about room temperature according to a hysteretic effect (see for example in Figs. 1-4 of James and see also in Figs. 1-5 of V. Zverev, as discussed above) product-by-process.  
Regarding claim 28 (method), they encompass the same scope of invention as to that of Claims 1, 10-12 (apparatus) except they draft in method format instead of apparatus format. The claims are therefore rejected for the same reason as set forth above.
Claims 7, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over James M. Lommel (US 3,609,719 hereinafter “James”) in view of V. I. Zverev “Influence of structural defects on the magnetocaloric effect in the vicinity of the first order magnetic transition in Fe50.4Rh49.6 and further in view of Yoshikawa et al (US 2009/0080124 A1 hereinafter “Yoshikawa”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding claim 7, the above James/V. I. Zverev, the combination disclose the claimed invention (see for example in Figs. 1-4 of James and see also in Figs. 1-5 of V. Zverev, as discussed above) product-by-process. 
However, the above James/V. I. Zverev are silent with regard wherein the substrate layer comprises MgO (see for example in Figs. 1-7). 
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of James such as first order transition recording utilizing incomplete transition iron-rhodium films and the teaching of V. I. Zverev such as influence of structural defects on the magnetocaloric effect in the vicinity of the first order magnetic transition in Fe50.4Rh49.6 by incorporating the teaching of Yoshikawa such as magnetoresistive element and magnetoresistive random access memory (see for example in Figs. 1-7 of ). In order to provide an FeRh of the Fe1-xRhx in a ferromagnetic state and in antiferromagnetic state (see Yoshikawa discloses).
Regarding Independent Claim 13, the above James/V. I. Zverev are disclose the claimed invention as discussed above. However, the above James/V. I. Zverev are silent with regard to an input/output buffer configured to store write/read data for writing to selected ones of the plurality of addressable regions using a write/read address.
In the same field of endeavor, Yoshikawa, for example in Figs. 1-7, discloses an input/output buffer configured to store write/read data for writing to selected ones of the plurality of addressable regions using a write/read address (see for example in Fig. 7 related in Figs. 1-6).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of James such as first order transition recording utilizing incomplete transition iron-rhodium films and the teaching of V. I. Zverev such as influence of structural defects on the magnetocaloric effect in the vicinity of the first order magnetic transition in Fe50.4Rh49.6 by incorporating the teaching of Yoshikawa such as magnetoresistive element and magnetoresistive random access memory (see for example in Figs. 1-7 of ). In order to provide an FeRh of the Fe1-xRhx in a ferromagnetic state and in antiferromagnetic state (see Yoshikawa discloses).
Regarding claim 14, the above James/V. I. Zverev/Yoshikawa, the combination disclose wherein the room temperature is in a range between about 275 degrees Kelvin and about 325 degrees Kelvin (see for example in Figs. 1-4 of James with the Figs. 1-5 of V. Zverev and see also in Figs. 1-7 of Yoshikawa, as discussed above) product-by-process.  
Regarding claim 15, the above James/V. I. Zverev/Yoshikawa, the combination disclose further comprising: a thermal system, thermally coupled to the Fe1-xRhx film, the thermal system configured to heat the Fe1-xRhx film to greater than room temperature to establish a ferromagnetic (FM) order in the Fe1-xRhx film and configured to cool the Fe1-xRhx film to less than room temperature to establish an anti-ferromagnetic (AF) order in the Fe1-xRhx film (see for example in Figs. 1-4 of James with the Figs. 1-5 of V. Zverev and see also in Figs. 1-7 of Yoshikawa, as discussed above) product-by-process.  
Regarding claim 16 the above James/V. I. Zverev/Yoshikawa, the combination disclose wherein the thermal system comprises: a write data element operatively coupled to the input buffer and configured to heat the selected ones of the plurality of addressable regions in the Fe1-xRhx film addressed by the write address to greater than room temperature to establish the FM magnetic order responsive to the write data being in a first logical state; and the write data element is configured to cool the selected ones of the plurality of addressable regions in the Fe1-xRhx film addressed by the read address to less than room temperature to establish the AF magnetic state responsive to the write data being in a second logical state (see for example in Figs. 1-4 of James with the Figs. 1-5 of V. Zverev and see also in Figs. 1-7 of Yoshikawa, as discussed above) product-by-process.  
Regarding claim 17, the above James/V. I. Zverev/Yoshikawa, the combination disclose wherein the write data element comprises a laser configured to heat the selected ones of the plurality of addressable regions and a thermoelectric device configured to cool selected ones of the plurality of addressable regions (see for example in Figs. 1-4 of James with the Figs. 1-5 of V. Zverev and see also in Figs. 1-7 of Yoshikawa, as discussed above) product-by-process.  
Regarding claim 18, the above James/V. I. Zverev/Yoshikawa, the combination disclose wherein the write data element comprises a near field antenna configured to heat the selected ones of the plurality of addressable regions (see for example in Figs. 1-4 of James with the Figs. 1-5 of V. Zverev and see also in Figs. 1-7 of Yoshikawa, as discussed above) product-by-process.  
Regarding claim 19, the above James/V. I. Zverev/Yoshikawa, the combination disclose wherein the write data element comprises: a top electrode on a first surface of the Fe1-xRhx film; and a bottom electrode on a second surface of the Fe1-xRhx film, wherein the selected ones of the plurality of addressable regions in the Fe1-xRhx film are heated by respective heating elements located proximate to the selected ones of the plurality of addressable regions (see for example in Figs. 1-4 of James with the Figs. 1-5 of V. Zverev and see also in Figs. 1-7 of Yoshikawa, as discussed above) product-by-process.  
Regarding claim 20, the above James/V. I. Zverev/Yoshikawa, the combination disclose the further comprising: a read data element operatively coupled to the output buffer and configured to apply a voltage across the selected ones of the plurality of addressable regions in the Fe1-xRhx film to determine respective resistivities associated with the selected ones of the plurality of addressable regions to provide the read data (see for example in Figs. 1-4 of James with the Figs. 1-5 of V. Zverev and see also in Figs. 1-7 of Yoshikawa, as discussed above) product-by-process.  
Regarding claim 21, the above James/V. I. Zverev/Yoshikawa, the combination disclose further comprising: a read data element operatively coupled to the output buffer and configured to heat the selected ones of the plurality of addressable regions in Fe1-xRhx film addressed by the read address to greater than room temperature but less than a temperature that is sufficient to disturb a present magnetic order of the selected ones of the plurality of addressable regions until the Fe1-xRhx film provides an electric field logically associated with the read data (see for example in Figs. 1-4 of James with the Figs. 1-5 of V. Zverev and see also in Figs. 1-7 of Yoshikawa, as discussed above) product-by-process.  
Response to Arguments
Applicant’s arguments, see remarks, filed 22 April 2022, with respect to the rejection(s)/allowance of claim(s) 1-7, 9-21, 28 under 102/103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of James M. Lommel (US 3,609,719 hereinafter “James”), V. I. Zverev “Influence of structural defects on the magnetocaloric effect in the vicinity of the first order magnetic transition in Fe50.4Rh49.6, and Yoshikawa et al (US 2009/0080124 A1 hereinafter “Yoshikawa”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THA-O H BUI/Primary Examiner, Art Unit 2825